Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 10,616,382 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other in light of the following evidences:

Current application claims:

1. A method for analysis of data packets at a network device having an input port configured to receive packets from a network and an output port configured to transmit the data packets to the network, the method comprising: capturing, by a programmable processor, a data packet received on the input port matching one or more predetermined criteria; creating one or more metadata related to the captured packet; and transmitting a copy of said captured packet along with the metadata to one or more client.

2. The method of claim 1, wherein said metadata is added in a header to the data packet.

3. The method of claim 1, wherein said matching one or more predetermined criteria is done via a layer-2 filtering protocol.

4. The method of claim 1, wherein said matching one or more predetermined criteria is done via a layer-3 filtering protocol.

5. The method of claim 1, further comprising queuing and shaping said captured packet before transmitting to one or more client.

6. The method of claim 1, wherein said transmitting is done via an Ethernet bus.

7. A network device comprising: an input port configured to receive packets from a network; a packet capture processor configured to: capture a data packet received on the input port matching one or more predetermined criteria; create one or more metadata related to the captured packet; and transmit a copy of said captured packet along with the metadata to one or more client.

8. The network device of claim 7 wherein the packet capture processor is configured to capture the packets using a layer-2 filtering protocol.

9. The network device of claim 7 wherein the packet capture processor is configured to capture is configured to filter the packets using a layer-3 filtering protocol.
U.S. Patent 10,616,382 B2 claims:

    1. A method for efficient capture and streaming of data packets in a network device having an input port configured to receive packets from a network and an output port configured to deliver the packets to a target device connected thereto, the method comprising: capturing, by a programmable processor, data packets matching predetermined filters that match flow filters defined for each port; packaging said data packets into samples; aggregating one or more samples in a high-speed bus payload; transferring, from said programmable processor, said high speed bus payload to a Central Processing Unit (CPU); extracting said samples from the high-speed bus payload and storing said samples in a shared memory of the CPU, the shared memory located in a kernel space of the CPU; and accessing said samples from the shared memory for streaming to one or more client. 

    2. The method of claim 1, wherein said packaging comprises adding a header to the data packet. 

    3. The method of claim 1, wherein said filter operates via a layer-2 filtering protocol. 

    4. The method of claim 1, wherein said filter operates via a layer-3 filtering protocol. 

    5. The method of claim 1, further comprising queuing and shaping said payloads before transmitting on the high-speed bus. 

    6. The method of claim 1 wherein said high speed bus payload is an Ethernet payload. 

    7. The method of claim 1, wherein said transferring is done via an Ethernet bus. 

    8. A network device comprising: an input port configured to receive packets from a network; an output port configured to deliver the packets to a target device connected thereto; a flow server having a packet capture engine in a programmable processor and a Central Processing Unit (CPU), the flow server is configured to: analyze, by the programmable processor, the packets to identify at least one target packet; and create meta-data containing information related to the at least one target packet, wherein the packet capture engine is configured to: capture a copy of the at least one target packet that matches flow filters defined for 

    9. The network device of claim 8 wherein the flow server is configured to filter the packets using filtering rules and to identify the target packet based on filtered packets matching one or more criteria. 

    10. The network device of claim 9 wherein the flow server is configured to filter the packets using a layer-2 filtering protocol. 

    11. The network device of claim 9 wherein the flow server is configured to filter the packets using a layer-3 filtering protocol. 

    12. The network device of claim 8 wherein the flow server is further configured to: analyze the packets to identify at least two target packets; capture a copy of the at least two target packets; create meta-data containing information related to the at least two target packets; and create the sample comprising the meta-data and the copy of the at least two target packets. 

    13. The network device of claim 8 wherein the flow server is further configured to: extract the sample from the high-speed bus payload and store the sample in a shared memory of the CPU; and access the sample from the shared memory to stream the sample to the flow client. 

    14. A non-transitory computer readable storage medium comprising instructions, which when executed by a processor, cause the processor to: receive packets from a network through an input port; deliver the packets to a target device connected thereto through an output port; capture, by a programmable processor, one or more data packets of a packet flow matching predetermined filters defined for each port; package the one or more data packets into a sample; aggregate one or more samples in a high-speed bus payload; transfer, from the programmable processor, said high speed bus payload to Central Processing Unit (CPU); extract the one or more samples from the high-speed bus payload; store the one or more samples in a shared memory of the CPU, the shared memory 

    15. The computer readable storage medium of claim 14 comprising further instructions that cause the processor to shape the aggregated one or more samples based on space in the shared memory available to store the one or more samples. 

    16. The computer readable storage medium of claim 14 comprising further instructions that cause the processor to package meta-data into the sample. 

    17. The computer readable storage medium of claim 16 wherein the meta-data comprises information selected from the group consisting of a length of the captured one or more data packets, a length of the sample, an identification of a port that received the packet flow, and an identification of the packet flow. 

    18. The computer readable storage medium of claim 14 comprising further instructions that cause the processor to filter data packets in the packet flow using a layer-2 filtering protocol. 

    19. The computer readable storage medium of claim 14 comprising further instructions that cause the processor to filter data packets in the packet flow using a layer-3 filtering.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stocker (US 2017/0237640 A1).

Claim 1. Stocker shows a method for analysis of data packets at a network device (abstract) having  	an input port (fig. 2: input path) configured to  	receive packets from a network (fig. 1: packets toward host 102; fig. 2: packets input to the input path) and  	an output port (fig. 2: output path) configured to  	transmit the data packets to the network (fig. 2: packets output to the output path), the method comprising:  	capturing, by a programmable processor (fig. 2: acpfdump), a data packet received on the input port matching one or more predetermined criteria ([0019]: when network packet capturing is triggered, the data packets and the metadata from the network appliance 108 are captured and filtered by one or more packet filters 206 (e.g. Berkeley packet filters) and/or metadata filtering components 208, respectively, based on the parameters (e.g. firewall rules) specified via the control application 204 by the user);  	creating one or more metadata related to the captured packet ([0019]: a copy of the captured network packets and metadata can be sent to a remote UDP socket to a service); and  	transmitting a copy of said captured packet along with the metadata to one or more client ([0021]: once the network packets and/or metadata are captured by the packet filters 206 and the components 208, respectively, the control application 204 is then configured to received, correlate and interleave the network packets (e.g. send_ copy) and metadata (e.g. send_info) captured in a chronological order… the control application 204 is also configured to write the network packet data and the metadata to a specified PCAP file to the correlated network traffic database 106 as-is (e.g. in raw data format) and/or with a summary of the network packets and metadata information back to the user at the client device 110).

Claim 2. Stocker shows the method of claim 1, wherein said metadata is added in a header to the data packet ([0023]: such header is required to differentiate and later visualize the metadata encapsulated in the network packet).

Claim 3. Stocker shows the method of claim 1, wherein said matching one or more predetermined criteria is done via a layer-2 filtering protocol ([0023]: the header is a Layer 2 specific (pseudo) protocol header or a Layer 3 pseudo header if PCAP is used to collect information).

Claim 4. Stocker shows the method of claim 1, wherein said matching one or more predetermined criteria is done via a layer-3 filtering protocol ([0023]: the header is a Layer 2 specific (pseudo) protocol header or a Layer 3 pseudo header if PCAP is used to collect information).

Claim 5. Stocker shows the method of claim 1, further comprising queuing and shaping said captured packet before transmitting to one or more client ([0026]: where the network packets are correlated and interleaved with the related metadata in chronological order… and, where the metadata-correlated network packets are stored in a standard storage format in a correlated network traffic database for further visualization, analysis, and debugging of the network traffic from the network appliance).

Claim 6. Stocker shows the method of claim 1, wherein said transmitting is done via an Ethernet bus ([0016]: the network appliance can be but is not limited to an x86 or ARM based device with multiple wireless and/or Ethernet interfaces; [0022]: a specific (e.g. layer 2) communication protocol is adopted by the communication socket 210 for communication between the network packet handler 202 and the control application 204, which includes setting the parameters of the packet filters 206 and transferring wrapped network packets and metadata back to the control application 204).
---------- ---------- ----------

Claim 7. Stocker shows a network device (fig. 1: host 102; fig. 2) comprising:  	an input port (fig. 2: input path) configured to  	receive packets from a network (fig. 1: packets toward host 102; fig. 2: packets input to the input path);  	a packet capture processor (fig. 2: acpfdump) configured to:  	capture a data packet received on the input port matching one or more predetermined criteria ([0019]: when network packet capturing is triggered, the data packets and the metadata from the network appliance 108 are captured and filtered by one or more packet filters 206 (e.g. Berkeley packet filters) and/or metadata filtering components 208, respectively, based on the parameters (e.g. firewall rules) specified via the control application 204 by the user);  	create one or more metadata related to the captured packet ([0019]: a copy of the captured network packets and metadata can be sent to a remote UDP socket to a service); and  	transmit a copy of said captured packet along with the metadata to one or more client ([0021]: once the network packets and/or metadata are captured by the packet filters 206 and the components 208, respectively, the control application 204 is then configured to received, correlate and interleave the network packets (e.g. send_ copy) and metadata (e.g. send_info) captured in a chronological order… the control application 204 is also configured to write the network packet data and the metadata to a specified PCAP file to the correlated network traffic database 106 as-is (e.g. in raw data format) and/or with a summary of the network packets and metadata information back to the user at the client device 110).

Claim 8. Stocker shows the network device of claim 7 wherein the packet capture processor is configured to capture the packets using a layer-2 filtering protocol ([0023]: the header is a Layer 2 specific (pseudo) protocol header or a Layer 3 pseudo header if PCAP is used to collect information).

Claim 9. Stocker shows the network device of claim 7 wherein the packet capture processor is configured to capture is configured to filter the packets using a layer-3 filtering protocol ([0023]: the header is a Layer 2 specific (pseudo) protocol header or a Layer 3 pseudo header if PCAP is used to collect information).
---------- ---------- ----------


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Caldejon et al, US 9,426,071 B1: a method that involves recording the first packet in a packet capture (PCAP) format as a first PCAP record wherein the first PCAP record is copied to a first metadata repository stored as a first file on a first volume of the hierarchical file system of the node and that, one or more of the second PCAP records of the first metadata repository are concurrently searched and retrieved while copying the first packet to a data repository stored as a second file of a second volume of the hierarchical file system of the node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        25th February 2021